Citation Nr: 0027611	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
June 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a low back 
disability.  

The November 1999 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  


FINDING OF FACT

A February 2000 VA examiner related current low back pain to 
x-ray evidence of degenerative disc disease at L4-5 and L5-
S1, which two examiners noted in May 1991 during the 
veteran's active service.  


CONCLUSION OF LAW

A low back disability was incurred during active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1999, the Board determined that the claim of 
entitlement to service connection for a low back disability 
is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits only after the Board has determined that the VA 
has fulfilled its duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The RO 
obtained service medical records and medical records from the 
identified private examiners.  The veteran received a current 
VA examination, filed lay statements with the RO, and 
declined the opportunity for a hearing.  The claim will be 
decided on the merits because the VA fulfilled its duty to 
assist the veteran.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

A preponderance of the evidence supports service connection.  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Against service connection, the veteran had an essentially 
normal October 1991 VA examination just four months after 
active duty, and his November 1999 authorization for release 
of medical information indicated no treatment for a low back 
disorder since 1991.  

In support of service connection, however, the veteran 
consistently complained of low back pain since he fell from a 
pull-up bar in 1991, and in May 1991, both a military 
examiner and a private chiropractor noted disc degeneration 
and bone spurs on L4, L5, and S1.  Nine years later, a 
February 2000 VA x-ray demonstrated hypertrophic degenerative 
joint disease of the lumbar spine at L4-L5 and L5-S1 levels 
with narrowing of L4-L5 and L5-S1 intervertebral disc spaces, 
marginal osteophyte formation at L4-L5, retrolisthesis at L4 
on L5, and levoscoliosis at L4-L5 level.  After physical 
examination and review of the veteran's claims folder, the 
February 2000 VA examiner opined that the veteran currently 
had mechanical nonradicular low back pain.  Ordinarily, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez, 13 Vet. App. 282 (1999).  In this case, 
however, service connection may be granted because the 
February 2000 VA examiner related the veteran's current low 
back pain to the falling incident in service and to current 
x-ray evidence of degenerative disc disease at L4-5 and L5-
S1, which two examiners noted during the veteran's active 
duty.  


ORDER

Entitlement to service connection for a low back disability 
is granted.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

